Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8-21 of copending Application No. 16739496 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because although claim 1 is directed to a method it would be obvious to one of ordinary skill in the art to have the computer program product of claims 8-14 execute the method steps of claim 1 because method steps are able to be executed by the programming instructions of the computer program  products and its program code. The method steps and the programming instructions are for the same limitations claimed in both applications.
Although claim 1 is directed to a method it would be obvious to one of ordinary skill in the art to have the system claims comprising a processor and memory storing a computer program of claims 15-17 execute the method steps of claim 1 because method steps are able to be executed a system and memory storing a computer .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure. The closest prior art: USPN 20210065030 discloses monitoring
data of a live data stream, determining an outage and generating missing data per
paragraph 0022.
USPN 20190138423 discloses obtaining sensor data and performing anomaly
detection as disclosed in figure 7B. Paragraph 0041 also discloses replacing missing
data values.
USPN 10873726 discloses indicating determining operational status of the
sensor devices as disclosed in column 7, lines 59-61.

Neither these listed prior art nor other prior art discloses the following limitations
as disclosed in independent claim 1: ‘marking said sensor as being in a first
state in response to said data not being received from said sensor at a required
frequency, wherein a period of time that said data is not being received from said
sensor at said required frequency corresponds to a period of said data outage; marking
said sensor as being in a second state after marking said sensor as being in said first
state in response to said data being received from said sensor at said required

frequency, wherein a period of time that said data is being received from said sensor at
said required frequency corresponds to a period of service following said data outage;
identifying a quantum of missing data during said data outage using predictive modeling
in response to data during said data outage not being available at a granularity in which
said anomaly detection model is built; re-running analytics on said retrofitted quantum of
missing data in said predicted pattern to identify anomalies during said data outage’.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yolanda L Wilson whose telephone number is (571)272-3653.  The examiner can normally be reached on M-F (7:30 am - 4 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/Yolanda L Wilson/Primary Examiner, Art Unit 2113